Opinion issued October 15, 2013




                                            In The
                                   Court of Appeals
                                           For The
                               First District of Texas
                                   NO. 01-13-00242-CV

                   IN RE LOYA INSURANCE COMPANY, Relator


                Original Proceeding on Petition for Writ of Mandamus


                               MEMORANDUM OPINION1

      By petition for writ of mandamus, relator, Loya Insurance Company, seeks mandamus

relief from the trial court’s February 22, 2013 order denying summary judgment.

      We lift the stay previously ordered by this Court and DENY the petition for writ of

mandamus.

                                          PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




1
      The underlying case is Jose Perez v. Loya Insurance Company, No. 2009-32923 in the 11th
      District Court of Harris County, Texas, the Hon. Mike Miller presiding.